        Case 20-03237 Document 34 Filed in TXSB on 09/02/20 Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                             ENTERED
                                                                                               09/02/2020
IN RE:                                           §
HOUTEX BUILDERS, LLC, et al                      §       CASE NO: 18-34658
       Debtors                                   §
                                                 §       CHAPTER 11
                                                 §
HOUTEX BUILDERS, LLC, et al                      §
     Plaintiffs                                  §
                                                 §
VS.                                              §       ADVERSARY NO. 20-03237
                                                 §
HL BUILDERS, LLC, et al                          §
      Defendants                                 §

                           REPORT AND RECOMMENDATION

This matter is before the Court on the Motion to Reconsider (ECF No. 32) filed by defendant
Anna Williams. Pursuant to General Order No. 2011-12 in the United States District Court for
the Southern District of Texas (“Authority of Bankruptcy Judges to Enter Final Orders”), as well
as Bankruptcy Local Rule 5011-1, this Court makes the following report and recommendation to
the District Court.

                     FACTUAL AND PROCEDURAL BACKGROUND

    This adversary stems from a jointly administered Chapter 11 bankruptcy1, in which three
separate debtors were established for the purpose of constructing houses on a speculative basis.
Plaintiffs/debtors, HouTex Builders, LLC, 415 Shadywood, LLC, and 2203 Looscan, LLC
(collectively “HouTex”), are special purchase entities, owned by Charles and Lily Foster
(“Foster”). CD Homes is a home construction company, owned by Anna Williams, and
managed by Williams’ husband, Robert Parker (“Parker”). Beginning in the mid 2000’s, Foster
and Parker, via various business entities, began to build residential homes in the Houston
area. Williams filed three separate proofs of claim in the chapter 11 case. 2 Parker signed each of
the claims on behalf of Williams. The plaintiffs have objected to each of the claims in the
bankruptcy case.

    On June 29, 2020, HouTex initiated this adversary proceeding by filing a complaint against
defendants, HL Builders, LLC, f/k/a CD Homes, LLC, and Anna Williams. Plaintiffs asserted
the following claims and causes of action: (1) breach of contract against HouTex, (2) breach of
contract against Shadywood, (3) breach of contract against Looscan, and (4) avoidance of
transfers under TUFTA pursuant to Tex. Bus. & Com. Code 24.001. Thereafter, the plaintiffs
filed an Amended Complaint (ECF No. 18), which included additional causes of action for
avoidance of transfers under 11 U.S.C. §§ 548(a)(1)(A) and (B), avoidance of transfers under 11
U.S.C. § 544(b), and recovery of transfers under 11 U.S.C. § 550(a).

1/2
        Case 20-03237 Document 34 Filed in TXSB on 09/02/20 Page 2 of 2




    On July 30, 2020, Williams filed a motion seeking to withdraw the reference of this
adversary proceeding and/or to abstain from hearing this case. The motions rely on her jury
demand, the “non-core” nature of all or nearly all of HouTex’s claims, and her lack of consent to
the bankruptcy court’s authority to enter final orders on non-core claims and causes of
action. This Court denied the motion on August 24, 2020 (ECF No. 24).

         However, in the order denying the motion the Court acknowledged that there was no
consent to the entry of a final order and stated that “[F]or these reasons, this Court denies the
motion to abstain and denies the motion to withdraw the reference, the trial will proceed in the
bankruptcy court, and the bankruptcy court will make a report and recommendation to the
district court based on the lack of the parties’ consent to the entry of a final judgment.”

        THEREFORE, IT IS ORDERED that this Court recommends to the District Court that
the motion to reconsider the court’s order denying the motion to withdraw the reference of this
case to this Court be denied.

       SIGNED: 09/02/2020.


                                                ___________________________________
                                                Jeffrey P. Norman
                                                United States Bankruptcy Judge




2/2
